1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                  )      Case No: 5:21-mj-00036 JLT
                                                 )
12                    Plaintiff,                 )      ORDER APPOINTING COUNSEL
                                                 )
13            vs.                                )
                                                 )
14    GREGORY GLENN WILBURN,                     )
                                                 )
15                    Defendant.                 )
                                                 )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20   ORDERS:
21           1.      Mara G. Arevalo-Diaz is APPOINTED to represent the above defendant in this
22   case effective nunc pro tunc to July 6, 2021. This appointment shall remain in effect until further
23   order of this court.
24
     IT IS SO ORDERED.
25
26       Dated:     July 14, 2021                           _ /s/ Jennifer L. Thurston
                                                     CHIEF UNITED STATES MAGISTRATE JUDGE
27
28
